An opinion was rendered in this case on August 31, 1949, affirming the judgment of the county court of Choctaw county, Okla. In that opinion it was stated that the court did not have benefit of a brief on behalf of the defendant. However, we gave due consideration to the issues raised by the petition in error, and decided the case on its merits. Petition for rehearing was subsequently filed and denied. On November 9, 1949, an order was entered granting defendant permission to file a second petition for rehearing, inasmuch as his attorney was serving in the State Legislature at the time the brief was due herein, and counsel filed an able brief on behalf of the defendant, in support of his petition in error. We have carefully studied the authorities cited in this brief. Nevertheless, we feel that the conclusions reached in our opinion as stated therein are correct.
It is therefore ordered that the judgment and sentence of the county court of Choctaw county be and the same is hereby affirmed, and the clerk is directed to issue mandate immediately.
JONES, P. J., and BRETT, J., concur.